ON REHEARING
HOLMES, Judge.
In her application for rehearing appellee, Jean E. Lyle, through able and distinguished counsel, contends this court erred when it construed section 38-10-7, Ala. Code (1975), to allow the commencement of this action in circuit court. Appellee in part contends such construction dilutes and negates the intent of the recently enacted Alabama Uniform Parentage Act.
The Alabama Uniform Parentage Act, which did not become effective until after this suit was commenced, requires in section 10(a) that cases under the Act be brought “in the juvenile or family court division of the district or circuit court .... ” Under section 22 of the Act, any earlier laws or parts of laws in conflict with the Act are expressly repealed. Accordingly, our construction of section 38-10-7 cannot be said to dilute or negate the Act because in future cases governed by the Act, any earlier inconsistent code sections will be treated as repealed by section 22.
OPINION EXTENDED. APPLICATION FOR REHEARING OVERRULED.
WRIGHT, P.J., and BRADLEY, J., concur.